FILED
                              NOT FOR PUBLICATION                           JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANATOLIY TSIRKUNOV;                               No. 07-74723
KONSTANTIN YAKUBOVSKY,
                                                  Agency Nos. A097-907-126
               Petitioners,                                   A097-907-127

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Anatoliy Tsirkunov and Konstantin Yakubovsky, natives and citizens of

Belarus, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, applying the new

standards governing adverse credibility determinations created by the Real ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for

review.

      The IJ found petitioners not credible for a number of reasons, including

inconsistencies between their testimonies regarding their July 2004 arrests and the

date they left Belarus, and Yakubovsky’s inconsistent testimony regarding when he

was expelled from school. Substantial evidence supports the IJ’s adverse

credibility determination. See id. at 1040-44 (adverse credibility determination

was reasonable under the Real ID Act’s “totality of the circumstances”);

Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001) (adverse credibility

determination supported in part based on inconsistencies relating to the events

leading up to petitioner’s departure). In the absence of credible testimony,

petitioners’ asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Because petitioners’ CAT claim is based on the same testimony found to be

not credible, and petitioners do not point to any other evidence that shows it is

more likely than not they would be tortured if returned to Belarus, their CAT claim


                                           2                                    07-74723
also fails. See id. at 1156-57. Petitioners’ contention that the BIA erred by failing

to separately analyze their CAT claim is belied by the record.

      PETITION FOR REVIEW DENIED.




                                          3                                    07-74723